673 S.E.2d 130 (2009)
Gerald L. FELDER
v.
NORTH CAROLINA DISTRICT COURT DIVISION HIGH POINT OF GUILFORD COUNTY, The Honorable William K. Hunter.
No. 48P09.
Supreme Court of North Carolina.
February 5, 2009.
Gerald L. Felder, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for Judge William K. Hunter.

ORDER
Upon consideration of the petition filed by Plaintiff on the 26th day of January 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Dismissed by order of the Court in Conference this the 5th day of February 2009."